182 F.3d 1026 (8th Cir. 1999)
United States of America, Plaintiff-Appellee,v.Any and all Radio Station Transmission Equipment; Radio Frequency Power Amplifiers, Radio Frequency Test Equipment, and any other equipment associated with or used in connection with the transmission at 97.7 MHZ, located AT 1400 Laurel Avenue, Apartment 1109, Minneapolis, MN 55403, Defendants.Alan Fried, Claimant-Appellant,National Association of Broadcasters, Amicus on Behalf of Appellee.
No. 97-3972
United States Court of Appeals FOR THE EIGHTH CIRCUIT
August 2, 1999.

1
Appeal from the United States District Court, District of Minnesota.


2
Appellees' petition for panel rehearing has been considered by the court and  is granted.  The case is set for reargumenton Tuesday, October 19, 1999, in St. Paul, Minnesota.  The case is scheduled as an afternoon session beginning at 2:30 p.m. before Judges McMillian, Noonan and Morris S. Arnold and allotted 15 minutes of argument time per side.